Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural machine to control ejection of a bale in a baler attached to a tractor, the agricultural machine comprising:… the baler controller is configured or programmed to obtain, as the ejector inclination value, the sensor value in data in which each traveled distance of the tractor and each sensor value of the inclination sensor are associated with each other, the sensor value thus obtained corresponding to a traveled distance obtained by subtracting a distance between the inclination sensor and the bale ejector from a current traveled distance, in combination with the rest of the claimed limitations.
Claim 3 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural machine to control ejection of a bale in a baler attached to a tractor, the agricultural machine comprising: … the baler controller is configured or programmed to obtain: a traveling position of the tractor; and as the ejector inclination value, the sensor value in data in which each traveling position of the tractor and each sensor value of the inclination sensor are associated with each other, the sensor value thus obtained corresponding to a traveling position which is a shortest distance apart from a point where the bale ejector is present, in combination with the rest of the claimed limitations.
Claim 4 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural machine to control ejection of a bale in a baler attached to a tractor, the agricultural machine comprising: … the baler controller is configured or programmed to allow ejection of the bale, in a case where while (i) the size of the bale is larger than the first threshold value, (ii) the ejector inclination value stays less than the second threshold value for not less than a predetermined time period after the ejector inclination value having exceeded the second threshold value becomes less than the second threshold value, in combination with the rest of the claimed limitations.
Claim 5 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural machine to control ejection of a bale in a baler attached to a tractor, the agricultural machine comprising: … an odometer to measure a traveled distance; and a controller configured or programmed to cause the traveled distance and a corresponding sensor value obtained by the inclination sensor to be stored such that the traveled distance and the corresponding sensor value are associated with each other; wherein the corresponding sensor value is being an inclination measured by the inclination sensor, in combination with the rest of the claimed limitations.
None of the prior art of record discloses the controlling functions as set forth above for controlling ejection of a bale (see the specification, paragraphs 46-76 for a detailed description of the functions). EP 3355682A1 to Van Buuren is the closest prior art to the claimed invention. Van Buuren discloses a bale controller for obtaining an ejector inclination value for controlling ejection of a bale. But Van Buuren does not disclose the specific functions by the controller as claimed in claims 2-5. Therefore, it is concluded by the Examiner that claims 2-5 are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 26, 2022